Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
*161IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise identified as Item No. 68/8946 on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 85% ad valorem under Par. 1513 of the Tariff Act of 1930, and claimed to be properly dutiable under Par. 372 of said Act as machines, finished or unfinished, not specially provided for, consists of figures of drunkards incorporating wind-up musical movements, standing on pedestals, leaning against a light post, which:
(a) are not chiefly used for the amusement of children;
(b) are designed for use as adult bar items;
(c) contain movable parts and utilize, apply, or modify energy or force; and
(d) are not specially provided for elsewhere in the Tariff Act of 1930, as modified.
2. That these protests may be deemed submitted on this stipulation and the record thus made.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the defendant and to establish the proper classification, as claimed by the plaintiff, to be as machines, finished or unfinished, not specially provided for, under paragraph 372, Tariff Act of 1930, as modified, at 10% or 11% percent ad valorem, depending upon the date of entry.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.